     Case 5:19-cr-00232-AKK-SGC Document 73 Filed 10/05/20 Page 1 of 6                  FILED
                                                                               2020 Oct-05 PM 07:42
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

UNITED STATES OF AMERICA )
                         )
    v.                   )                   Case 5:19-cr-232-AKK-SGC-1
                         )
JOHN CIMINO              )

            UNITED STATES’ SENTENCING MEMORANDUM

      The United States submits this memorandum for the Court’s consideration in

determining an appropriate sentence for defendant John Cimino, who has pleaded

guilty to conspiracy to commit health care fraud.




                                                              As explained below,

the government recommends that the Court impose a sentence of 8 months’ custody.

                                BACKGROUND

      As set forth in Cimino’s plea agreement, Doc. 39 (sealed), between at least

October 2014 and February 2016, Cimino, an obstetrics-gynecology doctor in

Huntsville, conspired with Katherine Barnett, a marketer for a compounding

pharmacy in Vestavia Hills, to commit health care fraud. As part of the conspiracy,

Cimino agreed to provide prescriptions for compounded medications and patches


                                         1
      Case 5:19-cr-00232-AKK-SGC Document 73 Filed 10/05/20 Page 2 of 6




from the pharmacy for government health insurance beneficiaries who did not need

the medications. And Cimino gave Barnett a blank prescription pad, which allowed

her to write prescriptions, on his behalf, to individuals who had no doctor-patient

relationship with the defendant. In exchange, Barnett paid Cimino kickbacks. In

total, as a result of the conspiracy the compounding pharmacy billed TRICARE, a

government health care benefit program, about $244,000 for medically unnecessary

prescriptions.

                                  ARGUMENT

      The government recommends a sentence of eight months’ custody. That

sentence would take account of the defendant’s lack of prior criminal history and

history of service in his community, while also vindicating victims’ interests,

punishing what were real and serious crimes, and affording an appropriate degree of

general deterrence.

      First, § 3553(a) supports the imposition of custody given the nature and

circumstances of the crimes. See 18 U.S.C. § 3553(a)(1). As the defendant has

acknowledged, he worked with the marketer for a compounding pharmacy to write

prescriptions for compounded medications to patients of his who did not need those

medications. He also relinquished a prescription pad to someone who was not a

medical professional—a dangerous choice that resulted in fraud, and could also have

put dangerous drugs in the hands of people who had no need for them. The


                                        2
      Case 5:19-cr-00232-AKK-SGC Document 73 Filed 10/05/20 Page 3 of 6




defendant’s actions created real victims: not just the insurance programs who paid

claims they should not have paid, but also patients who trusted the defendant to give

them good and medically sound advice, not peddle unwarranted medicine for profit.

       Second, a term of custody is appropriate to reflect the seriousness of the

crimes, promote respect for the law, justly punish the crimes, and afford adequate

general deterrence. See 18 U.S.C. § 3553(a)(2). Federal health insurance fraud has

a “negative impact” on “the country’s health care system.”           United States v.

Carreras, 793 F. App’x 859, 863-64 (11th Cir. 2019) (approvingly citing district

court’s rationale for imposing lengthy custodial sentence in Medicare fraud case).

Yet there is a “tendency for people to consider crimes against the government as less

serious than crimes committed against a person.” Id. Imposing custody in such

cases is a vital way to signal that these crimes are serious, that the laws against them

deserve respect, and that violators will be punished. As the Eleventh Circuit has

recognized elsewhere, “general deterrence is an important factor in white-collar

cases” like this one, “where the motivation is greed.” United States v. Hayes, 762

F.3d 1300, 1308 (11th Cir. 2014). And deterrence is critical in the health care fraud

context, where “fraud is so rampant that the government lacks the resources to reach

it all.”   United States v. Kuhlman, 711 F.3d 1321, 1328 (11th Cir. 2013).

Accordingly, “when the government obtains a conviction in a health care fraud

prosecution, one of the primary objectives of the sentence is to send a message to


                                           3
      Case 5:19-cr-00232-AKK-SGC Document 73 Filed 10/05/20 Page 4 of 6




other health care providers that billing fraud is a serious crime that carries with it a

correspondingly serious punishment.” Id.

      All these considerations convince the government that a custodial sentence is

appropriate for this defendant. The government does not seek a higher custodial

sentence than eight months given the defendant’s lack of criminal history, his history

of service to his patients and community

                The government appreciates the letters submitted on the defendant’s

behalf, which reflect much about the defendant that is exemplary and deserving of

commendation.

                                                       the government has considered

these countervailing factors and accorded them weight. At the same time, the

government does not believe that those factors negate the reasons for some term of

custody here.

                                   CONCLUSION

      The government requests a sentence of eight months’ custody—a sentence

well below what would ordinarily be the Guidelines range for financial fraud with a

quarter-million-dollar loss amount, but a sentence that in this case, given this

defendant’s life history, would be sufficient punishment for the defendant’s crimes.




                                           4
Case 5:19-cr-00232-AKK-SGC Document 73 Filed 10/05/20 Page 5 of 6




                                   Respectfully submitted,

                                    /s/ Louis Manzo
                                   Louis Manzo
                                   Trial Attorney

                                    /s/ John B. Ward
                                   John B. Ward
                                   Assistant United States Attorney




                               5
     Case 5:19-cr-00232-AKK-SGC Document 73 Filed 10/05/20 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I certify that, on October 5, 2020, I filed the redacted version of this document

electronically using the CM/ECF system, and thereby served the document on the

defendant’s counsel of record. I filed the unredacted version of this document under

seal with the United States District Court for the Northern District of Alabama and

served a copy of the unredacted version by email on the defendant’s counsel of

record.



                                              /s/ John B. Ward
                                              JOHN B. WARD
                                              Assistant United States Attorney
                                              1801 Fourth Avenue North
                                              Birmingham, AL 35203
                                              (205) 244-2001




                                          6
